DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/169,356 filed on 2/5/2021.
Claims 21-40 have been examined and are pending in this application. As per the Preliminary Amendment filed on 2/5/2021, claims 1-20 were canceled; claims 21-40 have been added. Claims 21-40 are pending in this application.
The examiner notes the IDS filed on 2/5/2021 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 21 of U.S. Patent No. 10,924,466.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

The examiner notes that Claim 21 of U.S. patent No. 10,924,466 recites substantially similar subject matter, more specifically: 
A method of enabling secure access to at least one Internet of Things (IOT) device on a network by an IOT security system, comprising: receiving, by a processor of an IOT gateway device of the IOT security system, at least one encrypted block generated by at least one IOT device on the network, wherein the at least one encrypted block comprises a unique device identification (ID), a previous device token, a current device token, a time stamp, and an event data; parsing, by the processor, the at least one encrypted block received to determine the unique device ID of the at least one IOT device; verifying, by the processor, the authenticity of the at least one IOT device using a device chain to validate a device signature and identity of the at least one IOT device; determining, by the processor, access to an event chain using a previous event token and a current event token of the at least one encrypted block, upon successful verification of the at least one IOT device; validating, by the processor, the received event data by time synchronizing the device chain and the event chain; updating, by the processor, the event chain with the received event data upon verifying the received event data using the time stamp, the previous device token and the current device token of the at least one encrypted block.
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 21, 28 and 35 of the Instant Application.

Claims 22-27, 29-34 and 36-40 depend from respective independent Claims 21, 28, and 35; thus, would respectfully inherit the Double Patenting rejection.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-26, 28-33 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2019/0013948 A1) in view of Derbakova et al. (US 2018/0113752 A1) and Nainar (US 2017/0302663 A1) and Spanos et al. (US 2016/0028552 A1).



Regarding Claim 21;
Mercuri discloses a method of implementing an internet of things (IOT) network (as supported by Provisional Application 62/530,081 – [0076] – The system 100 may allow integration of the internet of things gateway 152 to the system 100 to convert the data generated from the internet of things gateway into the system 100 and as supported by Provisional Application 62/530,081 – [0081]), the method comprising: 
receiving, by an IOT gateway that connects one or more IOT devices to a cloud server, an encrypted block of data from one or more IOT devices (as supported by Provisional Application 62/530,081 – [0044] – For example, each transaction on the blockchain is signed with a private key of a user and as supported by Provisional Application 62/530,081 – [0076] – The system 100 may allow integration of the internet of things gateway 152 to the system 100 to convert the data generated from the internet of things gateway into the system 100 and as supported by Provisional Application 62/530,081 – [0081] – The internet of things sensors 154 may be placed in the distribution chain for the perishable goods such as warehouses, transportation systems and in supermarkets. The sensors 154 may post transactions to the IOT gateway 152 from the internet of things sensors 154. The IOT gateway 152 may forward the transactions to the input oracle 115 for ingestion. The input oracle 115 may filter the transactions to retrieve transactions that may change the state of a smartlet or may be used by a smartlet and forward the transactions to the event broker 146. The event broker 104 may queue the filtered transactions for the storage service 142 or the blockchain service 198. The blockchain service 188 may deploy the transactions that may change the state of the smartlet to the blockchain 120);
 the IOT gateway comprising a ... block chain (as supported by Provisional Application 62/530,081 – [0076] and as supported by Provisional Application 62/530,081 – [0081] – ...blockchain 120);
generating, by the IOT gateway, an ... block for the .... chain (as supported by Provisional Application 62/530,081 – [0076] – The system 100 may allow integration of the internet of things gateway 152 to the system 100 to convert the data generated from the internet of things gateway into the system 100 and as supported by Provisional Application 62/530,081 – [0081] – The internet of things sensors 154 may be placed in the distribution chain for the perishable goods such as warehouses, transportation systems and in supermarkets. The sensors 154 may post transactions to the IOT gateway 152 from the internet of things sensors 154. The IOT gateway 152 may forward the transactions to the input oracle 115 for ingestion. The input oracle 115 may filter the transactions to retrieve transactions that may change the state of a smartlet or may be used by a smartlet and forward the transactions to the event broker 146. The event broker 104 may queue the filtered transactions for the storage service 142 or the blockchain service 198. The blockchain service 188 may deploy the transactions that may change the state of the smartlet to the blockchain 120).
	Mercuri fails to explicitly disclose: 
the IOT gateway comprising a main block chain;
 the main block chain comprising: 
a device chain that identifies the one or more IOT devices; and 
an event chain with one or more event blocks;
 comparing, by the IOT gateway, a time stamp of the encrypted block with a time stamp of an associated block of the device chain; and 
generating, by the IOT gateway, an event block for the event chain based on the comparing.
However, in an analogous art, Derbakova teaches 
the ... comprising a main block chain (Derbakova, FIG. 1A – Blockchain 140 and [0020] –  FIG. 1A illustrates a logic block diagram of a blockchain inter-ledger messaging configuration according to example embodiments. Referring to FIG. 1A, the logic diagram 100 includes a blockchain 140 which has multiple separate chains or local blockchains ... and [0029]-[0030]);
 the main block chain comprising: 
a “first” chain... (Derbakova, FIG. 1A and [0020] - ...blockchain 140 which has multiple separate chains or local blockchains); and 
an event chain with one or more event blocks a “first” chain... (Derbakova, FIG. 1A and [0020] - ...blockchain 140 which has multiple separate chains or local blockchains and [0027] - FIG. 3B illustrates a flow diagram of an example method of operation according to example embodiments. Referring to FIG. 3B, the method 350 may include one or more of receiving a blockchain transaction sent from a first blockchain to a second blockchain at operation 352, identifying an inter-ledger contract between the first blockchain and the second blockchain 354, receiving a block specific message at the second blockchain from the first blockchain 356, and determining whether to log the transaction in the first blockchain or the second blockchain based on the block specific message 358);
....
generating, ..., an event block for the event chain... (Derbakova, FIG. 1A and [0020] - ...blockchain 140 which has multiple separate chains or local blockchains and [0027] - FIG. 3B illustrates a flow diagram of an example method of operation according to example embodiments. Referring to FIG. 3B, the method 350 may include one or more of receiving a blockchain transaction sent from a first blockchain to a second blockchain at operation 352, identifying an inter-ledger contract between the first blockchain and the second blockchain 354, receiving a block specific message at the second blockchain from the first blockchain 356, and determining whether to log the transaction in the first blockchain or the second blockchain based on the block specific message 358).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Derbakova to the IOT gateway and block chain of Mercuri to include the [system] comprising a main block chain; the main block chain comprising: a “first” chain...; an event chain with one or more event blocks a “first” chain...; generating, [system], an event block for the event chain, thus applying such concepts to the main block chain (i.e., multiple separate chains).
One would have been motivated to combine the teachings of Derbakova to Mercuri to do so as it provides / allows adaptability between different blockchain configurations (Derbakova, [0017]).
Further, in an analogous art, Nainar teaches:
a device chain that identifies the one or more IOT devices (Nainar, [0054] - As shown in FIG. 5B, node E may use the public key from node F to decipher the information in the block chain regarding node F. Said differently, node E may validate and confirm the identity of node F by using the public key to decipher the digitally signed data regarding node F in block chain 504); 
...
comparing... the encrypted block ... of the device chain (Nainar, [0054] - As shown in FIG. 5B, node E may use the public key from node F to decipher the information in the block chain regarding node F. Said differently, node E may validate and confirm the identity of node F by using the public key to decipher the digitally signed data regarding node F in block chain 504).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar to the IOT gateway and block chain comprising a first chain and an event chain of Mercuri and Derbakova to include a device chain that identifies the one or more IOT devices and comparing... the encrypted block ... of the device chain, thus applying such concepts to the device chain.
One would have been motivated to combine the teachings of Nainar to Mercuri and Derbakova to do so as it provides / allows block chain-based device identity verification (Nainar, [0001]).
Further, in an analogous art, Spanos teaches 
comparing,..., a time stamp of the ... block with a time stamp of an associated block of the ... chain ([0032] - The timestamp 104 tells what time the block was created within a certain range of error. According to one embodiment of the present invention, the distributed network of users checks the timestamp 104 against their own known time and will reject any block that seems to have a bogus timestamp 104 and [0053] - At step 602 the system gets a timestamp for the root block. The distributed network follows rules for accepting new blocks that require the timestamp to be within a certain range. A timestamp that appears to be spoofed or faked will result in rejection of the root block by the distributed network and [0054] - At step 603, the short hash is computed. The short hash uses at least the payload hash and timestamp as inputs, and may include other parts of the block as well); and 
generating, [a] block for the ... chain based on the comparing ([0053] - At step 602 the system gets a timestamp for the root block. The distributed network follows rules for accepting new blocks that require the timestamp to be within a certain range. A timestamp that appears to be spoofed or faked will result in rejection of the root block by the distributed network and [0054] - At step 603, the short hash is computed. The short hash uses at least the payload hash and timestamp as inputs, and may include other parts of the block as well... At step 604, the fork block is created with the short hash from the root block stored as the authorized hash in the fork block. At step 605, the block hash for the fork block is computed).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Spanos to the IOT gateway and block chain comprising a device chain and an event chain of Mercuri and Derbakova and Nainar to include comparing,..., a time stamp of the ... block with a time stamp of an associated block of the ... chain; and  generating, [a] block for the ... chain based on the comparing, thus applying such concepts to the device chain and the event chain.
One would have been motivated to combine the teachings of Spanos to Mercuri and Derbakova and Nainar to do so as it provides / allows block chain-based device identity verification (Nainar, [0001]).


Regarding Claim 22;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 21.
Mercuri discloses further comprising executing, by the IOT gateway, a smart contract when the IOT gateway receives the encrypted block (as supported by Provisional Application 62/530,081 – [0005] – smartlet (e.g., a smart contract) and [0028]).

Regarding Claim 23;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 22.
	Mercuri further discloses ... the smart contract (as supported by Provisional Application 62/530,081 – [0005] – smartlet (e.g., a smart contract) and [0028]).
	Nainar further teaches wherein ... verifies a device signature and identity information contained in the encrypted block ([0054] - As shown in FIG. 5B, node E may use the public key from node F to decipher the information in the block chain regarding node F. Said differently, node E may validate and confirm the identity of node F by using the public key to decipher the digitally signed data regarding node F in block chain 504).  As constructed the deciphering the digital signed data confirming the identity reads on verifies a device signature and identity information contained in the encrypted block.
Similar rationale and motivation is noted for the combination of Nainar to Mercuri in view of Derbakova and Nainar and Spanos, as per Claim 21 above.




Regarding Claim 24;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 22.
Mercuri further discloses wherein the smart contract contains instructions to evaluate a condition (as supported by Provisional Application 62/530,081 – [0029] – In an example, assume the smartlet is relates to a contract for sale of an asset, the states of the smartlet may include offer, counter offer and acceptance. The smartlet may initially have the variables stored in an internal database reflecting the offer state, when the smartlet is deployed to the blockchain. When a buyer makes a counter offer by posting a transaction on the blockchain, thereby transmitting a message, the internal database of the smartlet may be updated toreflect the state as counter offer and as supported by Provisional Application 62/530,081 – [0032]-[0033]); and further comprising executing a financial transaction based on the evaluation of the condition (as supported by Provisional Application 62/530,081 – [0029] – In an example, assume the smartlet is relates to a contract for sale of an asset, the states of the smartlet may include offer, counter offer and acceptance. The smartlet may initially have the variables stored in an internal database reflecting the offer state, when the smartlet is deployed to the blockchain. When a buyer makes a counter offer by posting a transaction on the blockchain, thereby transmitting a message, the internal database of the smartlet may be updated toreflect the state as counter offer and as supported by Provisional Application 62/530,081 – [0032]-[0033] – For example, in an asset transfer smartlet a seller persona after initiating a smartlet may have the actions of terminating the sale, or accepting a counter offer from a buyer.);.



Regarding Claim 25;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 22.
Mercuri further discloses wherein the smart contract comprises an automated program that allows a user to [interact] (as supported by Provisional Application 62/530,081 – [0049] – The system 100 may receive information associated with the smartlet through the user interface 142 and the API 106).
Nainar further teaches ...to control the one or more IOT devices (Nainar, [0061] - At step 725, as detailed above, the device may use the updated block chain to control the behavior of the particular node and one or more other nodes. Notably, since the block chain includes identification information for the particular node and potentially additional metadata regarding the node (e.g., the node's traffic profile, etc.), the device can use this information to control how the nodes operate in the network. In some cases, the device may use the block chain to prevent a node from migrating to its local network. In another embodiment, the device may limit or restrict traffic flows of the node based on the block chain. In a further embodiment, the device may use metadata about the node in the block chain to detect anomalous conditions).
Similar rationale and motivation is noted for the combination of Nainar to Mercuri in view of Derbakova and Nainar and Spanos, as per Claim 21 above.

Regarding Claim 26;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 22.
	Mercuri further discloses ...wherein the smart contract... (as supported by Provisional Application 62/530,081 – [0049] – The system 100 may receive information associated with the smartlet through the user interface 142 and the API 106).
Nainar further teaches ...controls access to the one or more IOT devices (Nainar, [0061] - At step 725, as detailed above, the device may use the updated block chain to control the behavior of the particular node and one or more other nodes. Notably, since the block chain includes identification information for the particular node and potentially additional metadata regarding the node (e.g., the node's traffic profile, etc.), the device can use this information to control how the nodes operate in the network. In some cases, the device may use the block chain to prevent a node from migrating to its local network. In another embodiment, the device may limit or restrict traffic flows of the node based on the block chain. In a further embodiment, the device may use metadata about the node in the block chain to detect anomalous conditions).
Similar rationale and motivation is noted for the combination of Nainar to Mercuri in view of Derbakova and Nainar and Spanos, as per Claim 21 above.

Regarding Claim(s) 28-33; claim(s) 28-33 is/are directed to a/an system associated with the method claimed in claim(s) 21-26. Claim(s) 28-33 is/are similar in scope to claim(s) 21-26and is/are therefore rejected under similar rationale.

Regarding Claim(s) 35-39; claim(s) 35-39 is/are directed to a/an medium associated with the method claimed in claim(s) 21-26. Claim(s) 35-39 is/are similar in scope to claim(s) 21-26, and is/are therefore rejected under similar rationale.




Claim(s) 27, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al. (US 2019/0013948 A1) in view of Derbakova et al. (US 2018/0113752 A1) and Nainar (US 2017/0302663 A1) and Spanos et al. (US 2016/0028552 A1) and further in view of Childress et al. (US 2018/0189333 A1)

Regarding Claim 27;
Mercuri in view of Derbakova and Nainar and Spanos disclose the method to Claim 21.
	Mercuri further teaches a global ledger ([0026]).
Mercuri in view of Derbakova and Nainar and Spanos fail to explicitly disclose further comprising moving old blocks of the event chain to a global ledger to save disk space.
However, in an analogous art, Childress teaches further comprising moving old blocks of the event chain to a global ledger to save disk space (Childress, [0019] - The transactions may be compressed as they are removed from the optimized blockchain 150 and replaced with transaction metadata, such as source information, destination information, monetary information, etc., and other key attributes which are preserved to reference the transactions after they are removed and compressed. The compressed transactions 130 are then placed in an archive 140, such as a secure database for fast reference at a later time. The optimized blockchain 150 may have a record of all transactions, however, not all transactions may be stored in the optimized blockchain 150 since some have been removed and archived).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Childress to the global ledger of Mercuri in view of Derbakova and Nainar and Spanos to include further comprising moving old blocks of the event chain to a global ledger to save disk space
One would have been motivated to combine the teachings of Childress to Mercuri in view of Derbakova and Nainar and Spanos to do so as it provides / allows limiting the size of a blockchain to optimize performance (Childress, [0001]).

Regarding Claim(s) 34; claim(s) 34 is/are directed to a/an system associated with the method claimed in claim(s) 27. Claim(s) 34 is/are similar in scope to claim(s) 27 and is/are therefore rejected under similar rationale.

Regarding Claim(s) 40; claim(s) 40 is/are directed to a/an medium associated with the method claimed in claim(s) 27. Claim(s) 40 is/are similar in scope to claim(s) 27, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439